335 F.3d 993
Mark A. KOCH, Plaintiff-Appellee,v.Charles L. RYAN,* Defendant-Appellant.Mark A. Koch, Plaintiff-Appellee,v.Charles L. Ryan; George Herman; Denny Harkins, Defendants-Appellants. andSamuel A. Lewis, Director, Department of Corrections, Defendant.
No. 01-16891.
No. 02-15061.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted November 5, 2002.
Filed July 11, 2003.

Michael T. O'Toole, Assistant Attorney General, Phoenix, AR, for the appellants.
Timothy J. Eckstein, Osborn Maledon, Phoenix, Arizona (argued); Daniel J. Pochoda, Phoenix, AR (briefed), for the appellee.
Appeal from the United States District Court for the District of Arizona; James B. Moran, Senior Judge, Presiding. D.C. Nos. CV-90-01872-JBM, CV-90-01872-JBM.
Before: B. FLETCHER, RAWLINSON, and CLIFTON, Circuit Judges.

ORDER

1
Petitioner's release from prison by the State of Arizona has rendered the consolidated appeals in this matter moot. See Dilley v. Gunn, 64 F.3d 1365, 1368 (9th Cir.1995). Accordingly, the Motion to Dismiss Appeal filed by Appellant Charles L. Ryan is GRANTED.


2
This appeal is DISMISSED and the cases of Koch v. Lewis, 216 F.Supp.2d 994 (D.Ariz.2001) and Koch v. Lewis, 2001 WL 1944737 (D.Ariz. December 17, 2001) are REMANDED to the district court to determine whether its rulings should be vacated. See Dilley, 64 F.3d at 1372-73.


3
A certified copy of this order sent to the district court shall constitute the mandate.


4
DISMISSED and REMANDED.



Notes:


*
 Charles L. Ryan, is substituted for his predecessor, as Acting Director of the Arizona Department of Corrections. Fed. R.App. P. 43(c)(2)